                  Case 5:18-cv-07454-LHK Document 47 Filed 03/22/19 Page 1 of 1




l¡áo l5{      {¡{t ÞT} Srb¿tn¡düB Õf À}ûnrd,



                                               Umtsn $r*rps Ðrsrn¡ct C*r.isr
                           it¡üRTHERI{                                     Ði$rÍetof                                              tåLifüRr.ln

                         Ëa$aruin ltfise                                                       c$Ïf s&NT tlRû$n" $RÀNI$.{6
                                                      Þlainriff í.:¡                           $gËgffi$TrÐtr otr åI'roRf{äY
                                  v.
    l,lfonieroy Sounll ¡'lcsË"åtaÍry Å¡soóF,t!ön, et åi-                                       g¿Én     ìiü:i{gt*          õ:'18<tr..üI45¡þLHK
                                                    *efendr¡¡tt to}"

           Notic+ is he*by gi,reu .ir*t zuirje¡f tc ãrl$rsvÉ¡ Ìr'¡ ìiw                  cii'*rt, "ry!fi:SU.9*Xy. j:Spn4tg&lf!3-*ru$sút$r*o
                                                                                                                           *'âm'trJ H¡nr-:
,Andrtw S*¡arl¿                                                                                , Sfsæ   9ar.lto.      gf9.****rs                         aoiìüsii o{rtcar{t in
                                {Ì,¡r¡eê   ofiw" À¡krf,tt,
place   cf        ÕlariE¡a Â, ltanü and Srisn D. tu*¡nãy
                                                                   l'?'l*¡¡¡r +f Âfrcæey i¡)   l'?iùalr¡ru$ åp.;låya¡{t}



Coatut i¡lfo,rm¿lii¡ü f¡r nçit, ctt¡rËel is             ae   f¿llc*r:
           Firmll¿:tc;                       $¡rarb& Ksnnç{iy
           ,¡\drJ¡çss:                       S$0 Hartnall, Monlarey.        *A    SSg¡tü

              lelepb*ae:                     {881} 3?3.3336                                           Ëaceimiiç {831} 6ü2-7708
           Ë-Møü{Siiotl*ii:                  eh$irárÞÕåol.cüm


I cons¿r* to *re øborp subs\¡T[îinn.                                                                             L
Ð¿þ:
                         îi¿t loq
                                                                                                                                {!i;trr,itcþ.   ¡f}h¡ry ft}}

I   conscnt    iobeiag                                                                                  1r¿. rÁJ.r   t.tilli.J
Date:
                                                                                                                           {Si¡nrh¡E¿                           (r$

I ccnsent to thc abovc rubslitution.
Date: A/zz l2ø                                         Lq
                                                                                                                             (s*nqt$lt    ôfNc!,v
                                                                                                                                                    lt
                                                                                                                                                    {f$oclrt}


The $¡bsr¡ruticn uf arturnty is &*ræby approvcd and so Gf;þER8D.


Ð¿te:
                                                                                                                                          Jsdg!


fïío*e:   å repæott ro*rsnt nrðcr of *ubrúitutloq sa¡f                        be ñlød      É¡t*cb a*w âftsreey xisülng lo eirter ail r¡paann**l
